Citation Nr: 1135404	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Phoenix RO.  By letter of August 2004, the Veteran was notified that the tape of a January 2004 Travel Board hearing was lost and offered the opportunity for another hearing.  In October 2004, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file. 

In January 2005 and in September 2006, this matter was remanded for additional development.  In March 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In April 2009, the Veteran submitted a March 2009 private medical opinion and waived initial RO consideration of this evidence.

In a July 2009 decision the Board found that service connection for a bilateral knee disorder, including arthritis, was not warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued an order that vacated the July 2009 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (Joint Motion) by the parties.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The June 2009 Board decision refers to a "March 2009 letter from J.W., M.D." (received by the Board from the Veteran in April 2009, apparently in response to the March 2009 VHA opinion which did not support the claim).  The Board decision also noted that Dr. J.W. provided a nexus opinion which supports the Veteran's claim.  A thorough review of the four claims folders found that Dr. J.W.'s statement is no longer in the record.  After the June 2009 Board decision, the claims folder was located in the VA General Counsel's office and at the VARO before returning to the Board.  The Board regrettably must remand the case in order to request that the Veteran provide another copy of Dr. J.W.'s March 2009 opinion.

Subsequent to the issuance of the Board's 2009 decision, in connection with other claims for benefits, there was development for records from the Defense Personnel Records Image Retrieval System (in response to a stressor verification request in connection with a posttraumatic stress disorder (PTSD) claim), VA treatment records from October 2008 to October 2009, and reports of VA diabetes mellitus and PTSD examinations.  The RO considered this evidence in an October 2009 rating decision for unrelated claims but did not consider this evidence with respect to the bilateral knee claim.  To the extent that any of the aforementioned evidence pertains to the Veteran's knees, it should be considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records generated since October 2009.

2. Contact the Veteran and request that he provide another copy of Dr. J.W.'s March 2009 opinion for the record.

3. Thereafter, the issue on appeal should be readjudicated, to include consideration of all evidence added to the record since the Board's June 2009 decision.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

